   Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 1 of 13 PageID# 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 MARY FOLEY, on behalf of herself               )
 and all others similarly situated,             )
                                                )       CIVIL NO. 3:21cv00239
                                                )
                Plaintiff,                      )
                                                )       CLASS ACTION COMPLAINT AND
 v.                                             )       JURY DEMAND
                                                )
 MARY WASHINGTON                                )
 HEALTHCARE SERVICES, INC. d/b/a                )
 ODC RECOVERY SERVICES,                         )
                                                )
                Defendant.                      )
                                                )

                                      NATURE OF ACTION

       1.      Plaintiff Mary Foley (“Plaintiff”) brings this putative class action against Defendant

Mary Washington Healthcare Services, Inc. d/b/a ODC Recovery Services (“Defendant”) pursuant

to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., individually and

on behalf of all others similarly situated.

                                      JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

       3.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff resides in

this district, and where Defendant transacts business in this district.

                     THE FAIR DEBT COLLECTION PRACTICES ACT

       4.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,


                                                    1
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 2 of 13 PageID# 20




and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

          5.   In order to protect consumers and ensure compliance by debt collectors, “[t]he

FDCPA is a strict liability statute that prohibits false or deceptive representations in collecting a

debt, as well as certain abusive debt collection practices.” McLean v. Ray, 488 F. App’x 677, 682

(4th Cir. 2012).

          6.   The FDCPA must be construed liberally to affect its remedial purpose. Russell v.

Absolute Collection Servs., Inc., 763 F.3d 385, 393 (4th Cir. 2014)

          7.   “By providing prevailing plaintiffs statutory and actual damages, as well as

reasonable attorney’s fees, Congress plainly intended to regulate unscrupulous conduct by

encouraging consumers who were the target of unlawful collection efforts to bring civil actions.”

Id.; See also Baker v. G.C. Servs. Corp., 677 F.2d 775, 780-81 (9th Cir. 1982) (Congress “clearly

intended that private enforcement actions would be the primary enforcement tool of the Act.”).

          8.   Whether a communication violates the FDCPA “is determined from the vantage of

the ‘least sophisticated consumer,’” an objective standard that considers how the hypothetical

“least sophisticated consumer would interpret the allegedly offensive language.” Russell, 763 F.3d

at 394.

          9.   This test “comports with basic consumer protection principles[, as] ‘[t]he basic

purpose of the least sophisticated consumer standard is to ensure that the FDCPA protects all

consumers, the gullible as well as the shrewd.’” United States v. Nat’l Fin. Servs., Inc., 98 F.3d

131, 136 (4th Cir. 1996) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)).




                                                 2
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 3 of 13 PageID# 21




                                             PARTIES

       10.     Plaintiff is a natural person who at all relevant times resided in the State of Virginia

and City of King George.

       11.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       12.     Defendant is an entity who at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       13.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

       14.     Plaintiff is a natural person allegedly obligated to pay a debt.

       15.     Plaintiff’s alleged obligations arise from transactions in which the money, property,

insurance, or services that are the subject of the transactions were incurred primarily for personal,

family, or household purposes—namely, personal medical services.

       16.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts.

       17.     Defendant regularly collects or attempts to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, another.

       18.     Alternatively, Defendant is a creditor, who in the process of collecting its own

debts, uses a name other than its own—ODC Recovery Services—which indicates that a third

person is collecting or attempting to collect such debts.

       19.     In connection with the collection of an alleged debt, Defendant sent Plaintiff written

communication dated April 17, 2020.



                                                  3
     Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 4 of 13 PageID# 22




        20.    A true and correct copy of Defendant’s April 17, 2020 letter is attached as Exhibit

A.

        21.    Defendant’s April 17, 2020 letter identifies the creditor as “MWMG SLEEP

MEDICINE.” Exhibit A.

        22.    Defendant’s April 17, 2020 letter was its initial communication with Plaintiff with

respect to the debt allegedly owed to MWMG Sleep Medicine (the “Sleep Medicine Debt”).

        23.    The      body      of    Defendant’s       April     17,    2020      letter    begins:

“Your overdue bill for services rendered by MWMG SLEEP MEDICINE has been referred to our

office for collection.” Exhibit A.

        24.    Upon receiving Defendant’s April 17, 2020 letter, the least sophisticated consumer

would reasonably believe that O.D.C. Recovery Services was a third party debt collector retained

by creditor MWMG Sleep Medicine to collect the alleged debt.

        25.    Defendant’s April 17, 2020 letter purported to contain the notices required in an

initial communication by 15 U.S.C. § 1692g(a). Exhibit A.

        26.    Defendant’s April 17, 2020 letter states, in relevant part: “Unless you notify this

office in writing within 30 days after receiving this notice that you dispute the validity of this debt

or any portion thereof, this office will assume this debt is valid.” Exhibit A (emphasis added).

        27.    In connection with the collection of an alleged debt, Defendant sent Plaintiff written

communication dated May 20, 2020.

        28.    A true and correct copy of Defendant’s May 20, 2020 letter is attached as Exhibit

B.

        29.    Defendant’s May 20, 2020 letter identifies the creditor as “MARY

WASHINGTON HOSPITAL.” Exhibit B.

                                                  4
     Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 5 of 13 PageID# 23




        30.    Defendant’s May 20, 2020 letter was its initial communication with Plaintiff with

respect to the debt allegedly owed to Mary Washington Hospital (the “Hospital Debt”).

        31.    The       body     of     Defendant’s      May      20,     2020      letter    begins:

“Your overdue bill for services rendered by Mary Washington Hospital has been referred to our

office for collection.” Exhibit B.

        32.    Upon receiving Defendant’s May 20, 2020 letter, the least sophisticated consumer

would reasonably believe that O.D.C. Recovery Services was a third party debt collector retained

by creditor Mary Washington Hospital to collect the Hospital Debt.

        33.    Defendant’s May 20, 2020 letter purported to contain the notices required in an

initial communication by 15 U.S.C. § 1692g(a). Exhibit B.

        34.    Defendant’s May 20, 2020 letter states, in relevant part: “Unless you notify this

office in writing within 30 days after receiving this notice that you dispute the validity of this debt

or any portion thereof, this office will assume this debt is valid.” Exhibit B (emphasis added).

        35.    In connection with the collection of an alleged debt, Defendant sent Plaintiff written

communication dated July 21, 2020.

        36.    A true and correct copy of Defendant’s July 21, 2020 letter is attached as Exhibit

C.

        37.    Defendant’s July 21, 2020 letter identifies the creditor as “Mwmg Orthopedics –

Fall Hill.” Exhibit C.

        38.    Defendant’s July 21, 2020 letter was its initial communication with Plaintiff with

respect to the debt allegedly owed to Mwmg Orthopedics (the “Orthopedics Debt”).




                                                  5
   Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 6 of 13 PageID# 24




       39.     The      body      of     Defendant’s      July     21,     2020      letter    begins:

Your overdue bill for services rendered by Mwmg Orthopedics – Fall Hill has been referred to our

office for collection.” Exhibit C.

       40.     Upon receiving Defendant’s July 21, 2020 letter, the least sophisticated consumer

would reasonably believe that O.D.C. Recovery Services was a third party debt collector retained

by creditor Mwmg Orthopedics – Fall Hill to collect the Orthopedics Debt.

       41.     Defendant’s July 21, 2020 letter purported to contain the notices required in an

initial communication by 15 U.S.C. § 1692g(a). Exhibit C.

       42.     Defendant’s July 21, 2020 letter states, in relevant part: “Unless you notify this

office in writing within 30 days after receiving this notice that you dispute the validity of this debt

or any portion thereof, this office will assume this debt is valid.” Exhibit C (emphasis added).

       43.     Each of Defendant’s letters falsely state that any dispute must be in writing.

       44.     On or around June 11, 2020 and in connection with the collection of an alleged

debt, Defendant sent Plaintiff subsequent correspondence in an envelope that disclosed

Defendant’s business name—ODC Recovery Services.

       45.     A true and correct copy of Defendant’s envelope is attached as Exhibit D.

                                       CLASS ALLEGATIONS

       46.     Plaintiff repeats and re-alleges all factual allegations above.

       47.     Defendant’s April 17, 2020, May 20, 2020, and July 21, 2020 letters are based on

a form or template (the “Letter Template”) used to send an initial written communication to a

consumer.

       48.     Defendant has used the Letter Template to send initial collection notices to at least

40 individuals in the State of Virginia within the one year prior to the filing of this complaint.

                                                  6
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 7 of 13 PageID# 25




       49.     The envelope or stamp on the envelope used to send Plaintiff subsequent

correspondence on or around June 11, 2020 is based on a form or template (the “Envelope

Template”) used to send written communication to a consumer in connection with the collection

of an alleged debt.

       50.     Defendant has used the Envelope Template to send letters to at least 40 individuals

in the State of Virginia within the one year prior to the filing of this complaint in connection with

the collection of an alleged debt.

       51.     Plaintiff brings this action on behalf of herself and all others similarly situated.

Specifically, Plaintiff seeks to represent the following classes:

       Letter Class: All individuals with a Virginia address to whom Defendant sent an
       initial collection letter based on the Template, within one year before the date of
       this complaint, and in connection with the collection of a debt.

       Envelope Class: All individuals with a Virginia address to whom Defendant sent
       correspondence in an envelope using the Envelope Template, within one year
       before the date of this complaint, and in connection with the collection of a debt.

       52.     The proposed classes specifically exclude the United States of America, the State

of Virginia, counsel for the parties, the presiding United States District Court Judge, the Judges of

the United States Court of Appeals for the Fourth Circuit, and the Justices of the United States

Supreme Court, all officers and agents of Defendant, and all persons related to within the third

degree of consanguinity or affection to any of the foregoing persons.

       53.     The classes are averred to be so numerous that joinder of members is impracticable.

       54.     The exact number of class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery.

       55.     The classes are ascertainable in that the names and addresses of all class members

can be identified in business records maintained by Defendant.

                                                  7
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 8 of 13 PageID# 26




       56.      There exists a well-defined community of interest in the questions of law and fact

involved that affect the parties to be represented. These common questions of law and fact

predominate over questions that may affect individual class members. Such issues include, but

are not limited to: (a) the existence of Defendant’s identical conduct particular to the matters at

issue; (b) Defendant’s violations of 15 U.S.C. § 1692 et seq.; (c) the availability of statutory

penalties; and (d) attorney’s fees and costs.

       57.      The claims of Plaintiff are typical of the claims of the classes she seeks to represent.

       58.      The claims of Plaintiff and of the classes originate from the same conduct, practice,

and procedure on the part of Defendant. Thus, if brought and prosecuted individually, the claims

of each class member would require proof of the same material and substantive facts.

       59.      Plaintiff possesses the same interests and has suffered the same injuries as each

class member.

       60.      Plaintiff asserts identical claims and seeks identical relief on behalf of the unnamed

class members.

       61.      Plaintiff will fairly and adequately protect the interests of the classes and has no

interest adverse to or which directly and irrevocably conflicts with the interests of other class

members.

       62.      Plaintiff is willing and prepared to serve this Court and the proposed classes.

       63.      The interests of Plaintiff are co-extensive with and not antagonistic to those of the

absent class members.

       64.      Plaintiff has retained the services of counsel who are experienced in consumer

protection claims, as well as complex class action litigation, will adequately prosecute this action,

and will assert, protect and otherwise represent Plaintiff and all absent class members.

                                                   8
   Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 9 of 13 PageID# 27




       65.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) and 23(b)(1)(B).

The prosecution of separate actions by individual members of the classes would, as a practical

matter, be dispositive of the interests of other members of the classes who are not parties to the

action or could substantially impair or impede their ability to protect their interests.

       66.     The prosecution of separate actions by individual members of the classes would

create a risk of inconsistent or varying adjudications with respect to individual members of the

classes, which would establish incompatible standards of conduct for the parties opposing the

classes. Such incompatible standards of conduct and varying adjudications, on what would

necessarily be the same essential facts, proof and legal theories, would also create and allow the

existence of inconsistent and incompatible rights within the class.

       67.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) in that Defendant

has acted or refused to act on grounds generally applicable to the classes, making final declaratory

or injunctive relief appropriate.

       68.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the questions

of law and fact that are common to members of the classes predominate over any questions

affecting only individual members.

       69.     Moreover, a class action is superior to other methods for the fair and efficient

adjudication of the controversies raised in this Complaint in that: (a) individual claims by the class

members will be impracticable as the costs of pursuit would far exceed what any one plaintiff or

class member has at stake; (b) as a result, very little litigation has been commenced over the

controversies alleged in this Complaint and individual members are unlikely to have an interest in

prosecuting and controlling separate individual actions; and (c) the concentration of litigation of

these claims in one forum will achieve efficiency and promote judicial economy.

                                                  9
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 10 of 13 PageID# 28




                                       COUNT I
                            VIOLATION OF 15 U.S.C. § 1692g(a)(3)

       70.      Plaintiff repeats and re-alleges each factual allegation above.

       71.      A key provision of the FDCPA is § 1692g, which requires a debt collector to send,

within five days of its initial communication with a consumer, a written notice which provides

information regarding the debt and informs the consumer of his or her right to dispute the validity

of the debt, and/or request the name and address of the original creditor, within 30 days of receipt

of the notice. See 15 U.S.C. § 1692g(a).

       72.      “Sections 1692g(a)(4), 1692g(a)(5), and 1692g(b) explicitly require written

communication, whereas section 1692g(a)(3) plainly does not.” Clark v. Absolute Collection

Service, Inc., 741 F.3d 487, 490 (4th Cir. 2014).

       73.      “The plain language of subsection (a)(3) indicates that disputes need not be made

in writing . . . .” Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078, 1082 (9th Cir. 2005).

       74.      Defendant violated 15 U.S.C. § 1692g(a)(3) by advising that any dispute must be

in writing to stop Defendant from assuming the validity of the alleged debt.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Determining that this action is a proper class action and certifying Plaintiff as a

                class representative under Rule 23 of the Federal Rules of Civil Procedure, and

                designating this Complaint the operative complaint for class purposes;

             b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(3) with respect to Plaintiff

                and the Letter Class;

             c) Awarding Plaintiff and the Letter Class actual damages pursuant to 15 U.S.C. §

                1692k(a)(1);


                                                 10
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 11 of 13 PageID# 29




             d) Awarding Plaintiff such additional damages as the Court may allow in the amount

                of $1,000, pursuant to § 1692k(a)(2)(B)(i);

             e) Awarding all other Letter Class members such amount as the Court may allow,

                without regard to a minimum individual recovery, not to exceed the lesser of

                $500,000 or one percent of the net worth of the debt collector, pursuant to 15 U.S.C.

                § 1692k(a)(2)(B)(ii)

             f) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;

             g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by law;

                and

             h) Awarding such other and further relief as the Court may deem proper.

                                      COUNT II
                             VIOLATION OF 15 U.S.C. § 1692f(8)

       75.      Plaintiff repeats and re-alleges each factual allegation above.

       76.      The FDCPA prohibits the use of “any language or symbol, other than the debt

collector’s address, on any envelope when communicating with a consumer by use of the mails or

by telegram, except that a debt collector may use his business name if such name does not indicate

that he is in the debt collection business.” 15 U.S.C. § 1692f(8).

       77.      Defendant violated 15 U.S.C. § 1692f(8) when it sent a collection letter in an

envelope that disclosed Defendant’s business name, thus indicating that it is in the debt collection

business.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:




                                                 11
  Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 12 of 13 PageID# 30




             a) Determining that this action is a proper class action and certifying Plaintiff as a

                class representative under Rule 23 of the Federal Rules of Civil Procedure, and

                designating this Complaint the operative complaint for class purposes;

             b) Adjudging that Defendant violated 15 U.S.C. § 1692f(8) with respect to Plaintiff

                and the Envelope Class;

             c) Awarding Plaintiff and the Envelope Class actual damages pursuant to 15 U.S.C. §

                1692k(a)(1);

             d) Awarding Plaintiff such additional damages as the Court may allow in the amount

                of $1,000, pursuant to § 1692k(a)(2)(B)(i);

             e) Awarding all other Envelope Class members such amount as the Court may allow,

                without regard to a minimum individual recovery, not to exceed the lesser of

                $500,000 or one percent of the net worth of the debt collector, pursuant to 15 U.S.C.

                § 1692k(a)(2)(B)(ii)

             f) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;

             g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by law;

                and

             h) Awarding such other and further relief as the Court may deem proper.

                                          TRIAL BY JURY

       78.      Plaintiff is entitled to and hereby demands a trial by jury.


Dated: April 8, 2021.

                                               Respectfully submitted,


                                                  12
Case 3:21-cv-00239-JAG Document 1 Filed 04/09/21 Page 13 of 13 PageID# 31




                                 s/ James E. Bowman, II
                                 James E. Bowman, II (VSB No. 72752)
                                 P.O. Box 2081
                                 Ashland, VA 23005
                                 Telephone: (804) 977-2753
                                 Facsimile: (866) 317-2674
                                 jbowman@ThompsonConsumerLaw.com
                                 Lead Counsel for Plaintiff

                                 Co-counsel with:
                                 Thompson Consumer Law Group, PC
                                 11445 E. Via Linda, Ste. 2 #492
                                 Scottsdale, AZ 85259
                                 tclg@ThompsonConsumerLaw.com




                                   13
